DISSENTING OPINION
Bland and Garrett, Judges:
It is our view that the judgment of the Customs Court should be affirmed on the record as it stands. If, however, the record is not regarded as sufficiently full, this court has an abundance of authority to remand the case for further proceedings in order that justice may be done. The appellee was not permitted to introduce pertinent testimony concerning the quality and nature of its goods. Men skilled in art subjects have the right to give it as their opinion that a given thing is a work of art. Such opinions are not always controlling, but certainly no one would contend that they are not competent, and the fact that the counsel for the appellee did not take exceptions and assign cross errors or file any brief in this court makes little difference in our view of the case. Appellee won its case below upon a record which shows that the vases contained original paintings in ceramic colors, the painters being artists of note. Some of these vases are worth as much as $350 per pair. This court has never viewed such articles as utilitarian. United States v. Baumgarten & Co., 2 Ct. Cust. Appls. 321, T.D. 32052.
A vase containing a ceramic painting by an artist and possessing artistic merit is a work of art. United States v. Royal Copenhagen Porcelain, Inc., 17 C.C.P.A. (Customs) 464, T.D. 43929. Moreover, under the circumstances of this case, it seems, to say the least, unusual for the Government to object to the introduction of competent testimony, succeed in having it excluded, and then complain in this court because the record does not contain the necessary proof.
The collector’s classification is presumed to be correct on the theory that he is familiar with the subject and advised as to all facts necessary to such classification. The examiner in this instance not only had passed upon this kind of article for many years, but showed special *573qualifications in this line. When called as a witness for appellee, he was not permitted, for some reason, to testify freely concerning the vases which he had passed upon. If he did not think they were works of art, and we are inclined to the view that he had probably changed his mind on the subject, he should have been permitted to give his reasons for so thinking.
Moreover, the fact that the exhibit representing the imported merchandise was before the lower court and not before us would seem to be another reason for refraining from reversing the judgment of the Customs Court.